DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-8 are objected to because of the following informalities:  
1. Examiner recommend changing “circulate” and “circulation” to “recirculate” and “recirculation” in claims 1 and 3-8.
2. In claim 2 line 6, “to” needs to be changed to --prior to--.
3. In claim 4 line 14, examiner recommend changing “a blower” to “the blower fan”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “inside-outside air switching unit” in claims 1, 4-5 and 7; “door opening-and-closing detection unit detecting an open-or-closed state of a door of the vehicle” in claims 1, 4-5 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an open-or-closed state” in line 8.  However claim 1 also recites “an open state” in line 17 while claim 2 recites “a closed state” in line 2.  It’s not clear as to if “an open-or-closed state” is a combination of “open state” in line 17 of claim 1 and “a closed state” in line 2 of claim 2.  Or does it mean a different state other than “an open state” and “a closed state”?  Examiner recommend applicant to amend this limitation of line 7 to “…detecting an open state or a closed state of a door”.  Accordingly, “an open state” in line 17 of claim 1 and “a closed state” in claim 2 should be changed to “the open state” and “the closed state”.
Claim 1 recites “a communicating state” in line 6.  It’s not clear as to what condition is required for the communicating state.  For example, does it mean opening the outside air inlet so that the outside air can flow to the vehicle cabin?  Does it mean opening a window so that inside air can flow to outside?  Examiner recommend applicant to amend lines 5-6 of claim 1 to “…an intermediate mode for introducing the air from the outside of the vehicle cabin and recirculated inside air at the same time”.
Claim 3 recites “a communicating state” in line 5.  It’s not clear as to what condition is required for the communicating state.  For example, does it mean opening the outside air inlet so that the outside air can flow to the vehicle cabin?  Does it mean opening a window so that inside air can flow to outside?  Examiner recommend applicant to amend lines 4-5 of claim 3 to “…an intermediate mode for introducing the air from the outside of the vehicle cabin and recirculated inside air at the same time”.
Claim 4 recites “an open-or-closed state” in line 9.  However claim 4 also recites “an open state” in line 19.  It’s not clear as to if “an open-or-closed state” is a combination of “open state” in line 19 and “a closed state” when door is closed.  Or does it mean a different state other than “an open state” and “a closed state”?  Examiner recommend applicant to amend this limitation of line 9 to “…detecting an open state or a closed state of a door”.  Accordingly, “an open state” in line 19 should be changed to “the open state”.
Claim 4 recites “…switching to the intermediate mode such that an intake amount of air from the outside of the vehicle cabin is made relatively small as the airflow amount of the blower fan is larger and the intake amount of air from the outside of the vehicle cabin is made relatively large as the airflow amount of the blower fan is smaller” in last paragraph.  It is unclear as to what reference value/number is used for “relatively small”, “larger”, “relatively large”, and “smaller”.  Also this limitation recites that intake air from the outside is large while air from blower fan is smaller.  This limitations sounds confusing because the blower fan draws air from outside and recirculated cabin air into the air-conditioning system.  Therefore total amount of airflow from the blower fan is the sum of air from outside and air from cabin (Qfan = Qout + Qin).  Therefore the air from the fan inherently is at least larger or equal to the recirculated cabin air.  Therefore it is not clear how the blower fan air volume/amount is small while recirculated air amount is large.
Claim 5 recites “an open-or-closed state” in line 9.  However claim 5 also recites “an open state” in line 14.  It’s not clear as to if “an open-or-closed state” is a combination of “open state” in line 14 and “a closed state” when door is closed.  Or does it mean a different state other than “an open state” and “a closed state”?  Examiner recommend applicant to amend this limitation of line 9 to “…detecting an open state or a closed state of a door”.  Accordingly, “an open state” in line 14 should be changed to “the open state”.
Claim 6 recites “a communicating state” in line 5.  It’s not clear as to what condition is required for the communicating state.  For example, does it mean opening the outside air inlet so that the outside air can flow to the vehicle cabin?  Does it mean opening a window so that inside air can flow to outside?  Examiner recommend applicant to amend line 5 of claim 6 to “…an intermediate mode for introducing the air from the outside of the vehicle cabin and recirculated inside air at the same time”.
Claim 7 recites “in the intermediate mode switching step, an intake amount of air from the outside of the vehicle cabin is made relatively small as the airflow amount of the blower fan is larger and the intake amount of air from the outside of the vehicle cabin is made relatively large as the airflow amount of the blower fan is smaller” in last paragraph.  It is unclear as to what reference value/number is used for “relatively small”, “larger”, “relatively large”, and “smaller”.  Also this limitation recites that intake air from the outside is large while air from blower fan is smaller.  This limitations sounds confusing because the blower fan draws air from outside and recirculated cabin air into the air-conditioning system.  Therefore total amount of airflow from the blower fan is the sum of air from outside and air from cabin (Qfan = Qout + Qin).  Therefore the air from the fan inherently is at least larger or equal to the recirculated cabin air.  Therefore it is not clear how the blower fan air volume/amount is small while recirculated air amount is large.
Claim 8 recites “a communicating state” in line 4.  It’s not clear as to what condition is required for the communicating state.  For example, does it mean opening the outside air inlet so that the outside air can flow to the vehicle cabin?  Does it mean opening a window so that inside air can flow to outside?  Examiner recommend applicant to amend lines 4-5 of claim 3 to “…an intermediate mode for introducing the air from the outside of the vehicle cabin and recirculated inside air at the same time”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP10315743 (applicant attached this prior art translation on 16 October 2020).
Regarding claim 5, JP10315743 teaches a control method of an air-conditioning apparatus for a vehicle, the air-conditioning apparatus including:
an inside-outside air switching unit designed so as to switch between an outside air introduction mode for introducing air from an outside of a vehicle cabin of the vehicle and an inside air circulation mode for causing air in the vehicle cabin of the vehicle to circulate ([0016] lines 11-12, “switch from the outside air introduction mode to the inside air circulation mode”.  This part talks about a mechanism that change between an outside air introduction mode and an inside air circulation mode.  Therefore an inside-outside air switching unit exists, which is common in vehicles);
a blower fan ([0015] line 7, “blower motor 23”) blowing air taken in by the inside-outside air switching unit into the vehicle cabin; and
a door opening-and-closing detection unit ([0010] line 9, “door position sensor 5”) detecting an open state or a closed state of a door of the vehicle,
The inside-outside air switching unit is capable of performing an inside air circulation mode switching step as explained above.
As for the limitation “an inside air circulation mode switching step of switching the inside-outside air switching unit to the inside air circulation mode in a case where a determination is made that the door opening-and-closing detection unit detects the open state of the door, the inside-outside air switching unit executes the outside air introduction mode, and the blower fan is actuated”, it’s noted that this is contingent limitation.  (See MPEP 2111.04 II, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met…. See Ex parte Schulhauser… "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed"… Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim”.) Therefore under broadest reasonable interpretation for this limitation, the method step is not positively recited as actually occurring, therefore this method step is not required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP10315743 (applicant attached this prior art translation on 16 October 2020) in view of Cosgrove (US 20170267067).
Regarding claim 6, JP10315743 teaches all the limitations of claim 5.
JP10315743 fails to teach the inside-outside air switching unit is designed so as to perform switching to an intermediate mode for causing the outside of the vehicle cabin and an inside of the vehicle cabin of the vehicle to become a communicating state in addition to the outside air introduction mode and the inside air circulation mode.
Cosgrove teaches an inside-outside air switching unit (240, fig 2) is designed so as to perform switching to an intermediate mode (in a position shown in solid lines in fig 2) for introducing the air from the outside of the vehicle cabin and recirculated inside air at the same time in addition to an outside air introduction mode and an inside air circulation mode ([0027 last 3 lines, “the intake mode switch(es) 240 can be operated to change the air source selection between a fresh mode air source, a recirculation mode air source, and/or a mix of both modes.”)
It would have been obvious at the time of filing to modify JP10315743 as taught by Cosgrove by allowing the air mixing door to move to an intermediate mode in order to bring in fresh outside air with the recirculated air to obtain desired cabin air temperature while reducing air conditioning workload (for example, if outside air is at 60 degree while cabin temperature is at 70 degree, allowing outside air to mix with recirculated cabin air would achieve about 65 degree of air without running air conditioning cooling.)
Regarding claim 7, JP10315743 teaches a control method of an air-conditioning apparatus for a vehicle, the air-conditioning apparatus including:
an inside-outside air switching unit designed so as to switch between an outside air introduction mode for introducing air from an outside of a vehicle cabin of the vehicle and an inside air circulation mode for causing air in the vehicle cabin of the vehicle to circulate ([0016] lines 11-12, “switch from the outside air introduction mode to the inside air circulation mode”.  This part talks about a mechanism that change between an outside air introduction mode and an inside air circulation mode.  Therefore an inside-outside air switching unit exists, which is common in vehicles);
a blower fan ([0015] line 7, “blower motor 23”) blowing air taken in by the inside-outside air switching unit into the vehicle cabin; and
a door opening-and-closing detection unit ([0010] line 9, “door position sensor 5”) detecting an open state or a closed state of a door of the vehicle,
The inside-outside air switching unit is capable of performing an inside air circulation mode switching step as explained above.
JP10315743 fails to teach the inside-outside air switching unit is designed so as to perform switching to an intermediate mode for taking in air from both of the outside of the vehicle cabin and an inside of the vehicle cabin of the vehicle;.
Cosgrove teaches an inside-outside air switching unit (240, fig 2) is designed so as to perform switching to an intermediate mode (in a position shown in solid lines in fig 2) for taking in air from both of the outside of the vehicle cabin and an inside of the vehicle cabin of the vehicle ([0027 last 3 lines, “the intake mode switch(es) 240 can be operated to change the air source selection between a fresh mode air source, a recirculation mode air source, and/or a mix of both modes.”)
It would have been obvious at the time of filing to modify JP10315743 as taught by Cosgrove by allowing the air mixing door to move to an intermediate mode in order to bring in fresh outside air with the recirculated air to obtain desired cabin air temperature while reducing air conditioning workload (for example, if outside air is at 60 degree while cabin temperature is at 70 degree, allowing outside air to mix with recirculated cabin air would achieve about 65 degree of air without running air conditioning cooling.)
As for the limitation “an inside air circulation mode switching step of switching the inside-outside air switching unit to the inside air circulation mode in a case where a determination is made that the door opening-and-closing detection unit detects the open state of the door, the inside-outside air switching unit executes the outside air introduction mode, and the blower fan is actuated”, it’s noted that this is contingent limitation.  (See MPEP 2111.04 II, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met…. See Ex parte Schulhauser… "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed"… Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim”.) Therefore under broadest reasonable interpretation for this limitation, the method step is not positively recited as actually occurring, therefore this method step is not required.

Allowable Subject Matter
Claims 1 and 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762 
Ko-Wei.Lin@uspto.gov